Order Filed July 19, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00762-CV

                               IN RE TRACY NIXON, Relator

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-16-01234

                                          ORDER
                         Before Justices Bridges, Myers, and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs, if any, of this original proceeding.


                                                  /s/ DAVID J. SCHENCK
                                                      JUSTICE